NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 14-4181
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                          ANGELA DE JESUS-CONCEPCION,
                                                Appellant
                                _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 2-13-cr-00084-001)
                         District Judge: Hon. William H. Walls
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 14, 2016

            Before: AMBRO, JORDAN, and GREENBERG, Circuit Judges.

                              (Opinion Filed: June 16, 2016)
                                    _______________

                                        OPINION
                                     _______________

JORDAN, Circuit Judge.

       Angela de Jesus-Concepcion appeals her conviction and sentence, following a jury

trial before the United States District Court for the District of New Jersey, for false

       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
representation of citizenship, use of a passport secured by false statement, and aggravated

identity theft. We will affirm.

I.     Background

       De Jesus-Concepcion was arrested on March 17, 2012, when she attempted to

reenter the United States through the Newark, New Jersey, Airport using a false passport

in the name of Isis Carolin Pichardo, a name she also fraudulently signed to her customs

declaration. United States Customs and Border Protection (“CBP”) officers identified de

Jesus-Concepcion for inspection when, as part of routine screening, they discovered that

the passport on which she was travelling had been issued under two different applications

with pictures of different women. After detaining her, the officers checked her

fingerprints in an immigration database and confirmed her true identity, which did not

match her passport and customs declaration form.

       De Jesus-Concepcion had also obtained a false driver’s license and Certificate of

Naturalization with Ms. Pichardo’s information and de Jesus-Concepcion’s photograph.

She had used those documents to apply for the false passport by claiming that her prior

passport had been lost. De Jesus-Concepcion wanted the false documents for

international travel because she was not a U.S. citizen and was in this country illegally.

She had been denied legal permanent residency, and she had already been ordered to

depart the United States. As early as 1997, she had been arrested and placed into removal

proceedings. Subsequently, when her application for legal permanent residency was

denied in 2005, the notice informed her that “[i]f you fail to depart from the United

States, proceedings will be instituted to enforce your departure.” (App. 1013.)

                                             2
       An indictment was handed down charging de Jesus-Concepcion with false

representation of U.S. citizenship, in violation of 18 U.S.C. § 911 (Count One); use of a

passport secured by false statement, in violation of 18 U.S.C. § 1542 (Count Two); and

aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (Count Three). After a

jury trial, she was convicted of all three counts and sentenced to 36 months’

imprisonment and three years’ supervised release. She timely appealed.

II.    Discussion1

       A.      Evidentiary Objections

       De Jesus-Concepcion first raises a series of evidentiary objections. “We review

for abuse of discretion ... the admissibility of evidence,” and, “[e]ven if we find an abuse

of discretion, the Court’s ruling will stand if the error was harmless.” United States v.

Christie, 624 F.3d 558, 567 (3d Cir. 2010). “We review for plain error any objections

that were not specifically raised before the District Court. Under that standard, a

defendant must establish that there was an error that was plain or obvious, that it affected

his substantial rights, and that, if not rectified, it would seriously affect ‘the fairness,

integrity or public reputation of judicial proceedings.’” Id. (internal citation omitted)

(quoting United States v. Lessner, 498 F.3d 185, 192 (3d Cir. 2007)).

               1.     Rule 404(b) Argument

       First, de Jesus-Concepcion argues that certain evidence of prior bad acts was

introduced in violation of Federal Rule of Evidence 404(b). Specifically, she says that an


       1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We exercise
appellate jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
                                                3
FBI agent’s reference to a prior arrest and the admission of her fraudulent driver’s license

and certificate of naturalization were improper propensity evidence that require her case

to be remanded for a new trial. She is mistaken.

       We begin with the passing reference to a prior arrest. Before trial, the District

Court had rejected a Rule 404(b) challenge to the fingerprint record taken when de Jesus-

Concepcion was arrested by immigration officials and confirmed to be an illegal alien in

1997. That record was evidence that the person detained at Newark Airport in 2012 was

the same person arrested in 1997, and therefore that de Jesus-Concepcion was a non-

citizen entering the country under a false passport; it was therefore intrinsic to the

government’s case. When the fingerprint record was entered into evidence at trial, it was

described – without objection from defense counsel – as having been “taken during a

contact with immigration on August 16th, 1997.” (App. 512.) In fact, it was defense

counsel who elicited testimony from the sponsoring witness that the “fingerprints ... on

file” were related to “[a]n FBI number ... assigned to someone who’s [been] arrested.”

(App. 550-51.)

       Instead of challenging that original introduction of the fingerprint evidence and

associated FBI number, de Jesus-Concepcion now objects to a reference by a later

witness, an FBI fingerprint expert. In describing the fingerprint record, he explained that

it was catalogued by an FBI number, which is assigned “when someone ... commits a

crime” (App. 732), and he later referred to the FBI number as related to an “arrest” (App.

743). Defense counsel objected and asked for a limiting instruction to address the

prejudice caused by references to a prior crime and arrest. The Court gave such an

                                              4
instruction, telling the jury to “disregard the circumstances of an arrest,” as “[i]t has

nothing to do with this case and is irrelevant.” (App. 743.) At the time, defense counsel

did not ask the Court to amplify that limiting instruction.

        We agree with the District Court that the fingerprint evidence was properly

introduced as intrinsic to the government’s case to prove both identity and lack of

citizenship. In an ideal trial, the FBI number associated with the fingerprints could have

been described in a way that would have avoided mention of an “arrest” or a “crime,” but

the District Court took appropriate curative action with its limiting instruction. The

defense did not ask for additional relief at the time, and the District Court did not abuse

its discretion by foregoing additional curative action that was not requested. There was

therefore no error.

        De Jesus-Concepcion also raises a belated Rule 404(b) objection to the

introduction of the false driver’s license and certificate of naturalization with her

photograph and Pichardo’s identifying information. Those items were introduced at trial

without objection, and the government itself asked for a limiting instruction about the

proper uses for which the jury could consider them. The defense’s only

contemporaneous response was that such an instruction would be “redundant.” (App.

489.)

        We wholly reject the argument that admitting those items of evidence violated

Rule 404(b), much less that the unpreserved objections to their admission establish plain

error. They “directly prove” all three crimes and are therefore intrinsic evidence, not

subject to Rule 404(b) analysis. United States v. Cross, 308 F.3d 308, 320 (3d Cir.

                                               5
2002). They directly prove Count One because they corroborate the government’s

account that de Jesus-Concepcion falsely presented herself as a citizen at Newark

Airport. They directly prove Count Two because they were the documentary basis for

obtaining the fraudulent passport. And they directly prove Count Three because they are

evidence that de Jesus-Concepcion stole Ms. Pichardo’s identity. There was no error in

permitting their admission in evidence.

              2.     The Immigration A-File

       De Jesus-Concepcion next challenges the introduction of documents from her

immigration “A-File.”2 She recapitulates her trial objection that they were improperly

authenticated because there was no “Certification from the custodian of records”

(Opening Br. at 32) to establish the “chain of custody” of the documents (Opening Br. at

27 (internal quotation marks omitted)).

       “To satisfy the requirement of authenticating or identifying an item of evidence,

the proponent must produce evidence sufficient to support a finding that the item is what

the proponent claims it is.” Fed. R. Evid. 901(a). Along the same lines, “[t]o establish a

chain of custody sufficient to make evidence admissible, the proponent need only prove a

rational basis from which to conclude that the evidence is what the party claims it to be.”


       2
         “An A-file is the file maintained by various government agencies for each alien
on record” and may include identifying documents such as a “passport, driver’s license,
other identification cards, and photographs,” as well as “immigration history ... and all
documents and transactions relating to the alien.” Dent v. Holder, 627 F.3d 365, 368 (9th
Cir. 2010) (internal quotation marks omitted). The documents introduced at trial from de
Jesus-Concepcion’s A-File were a birth certificate, Dominican passport, a fingerprint
card, a biographical information sheet, and the decision denying lawful permanent
resident status.
                                             6
United States v. Rawlins, 606 F.3d 73, 82 (3d Cir. 2010) (internal quotation marks

omitted). In this case, the CBP officer introducing the A-File testified at length about

how the file was maintained and tracked, how he had acquired it, and that it had since

“been within [his] care and keep.” (App. 511.) As the District Court rightly concluded,

that evidence was sufficient to authenticate the documents from the A-File. There was no

abuse of discretion in that ruling.3

              3.      Immigration Hearing Recording

       De Jesus-Concepcion next argues that a four-minute recording of her hearing

before an immigration judge, in which she acknowledged that she was not a citizen,

should not have been admitted in its entirety because it was irrelevant, lacked proper

authentication, and violated her Confrontation Clause rights. Each of those arguments is

misguided. First, her confession that she is not a citizen is plainly relevant to the crime of

falsely representing U.S. citizenship, and de Jesus-Concepcion provides no argument for


       3
          De Jesus-Concepcion also argues in conclusory fashion that the A-File
documents were hearsay introduced in violation of her Sixth Amendment Confrontation
Clause rights. Her argument, however, is merely a recapitulation of her authenticity
objection. The government introduced the documents at trial under the public records
exception to the hearsay rules, found in Federal Rule of Evidence 803(8). The only
argument advanced by de Jesus-Concepcion on appeal for why that exception should not
apply is her assertion that “[n]o certificate was ever produced and the witness ... was not
competent to establish the admissibility of the records.” (Opening Br. at 33.) The
Confrontation Clause argument she makes is that “[i]t is critical that there be an accurate
and precise account of where and how the document was obtained.” (Opening Br. at 33.)
Both those arguments are really authenticity objections properly raised under Federal
Rule of Evidence 901. De Jesus-Concepcion has made no argument, either at trial or to
us, that the public records exception does not apply to the documents in the A-File, or
that the documents were testimonial for Confrontation Clause purposes. Her “casual
mention” of the Confrontation Clause is “insufficient to preserve the issue on appeal.”
Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).
                                              7
how the District Court abused its discretion or prejudiced her in admitting the entire

recording for context. Second, in admitting the recording, the District Court relied on

three solid foundations for authentication: the recording was certified as a true copy by

the immigration court, the sponsoring witness could identify de Jesus-Concepcion’s

voice, and “[t]he recording [spoke] for itself” because “the defendant self-identifies at the

beginning of the hearing.” (App. 539.) Third, the Confrontation Clause “does not bar

admission of a statement so long as the declarant is present at trial to defend or explain

it,” Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004), and it is nonsensical for de

Jesus-Concepcion to complain about her inability to confront herself when she was sitting

in the proverbial dock listening to the recording of her own statements.

              4.      False Application Testimony

       The last evidentiary objection is that two witnesses, officials from the New Jersey

Motor Vehicle Commission and Department of State Diplomatic Security Service, lacked

the personal knowledge required to testify about de Jesus-Concepcion’s fraudulent

applications for a driver’s license, certificate of naturalization, and passport. It is true

that neither witness personally saw her fill out and submit the fraudulent forms, nor did

they personally process the forms, and they conceded as much during cross-examination.

But “firsthand observation ... is not the only basis for” personal knowledge, and

“supervisory involvement” may “provide[] an appropriate level of personal knowledge ...

to testify about the outcome of [an] investigation.” Christie, 624 F.3d at 568. The

officials were testifying not about witnessing the fraud first-hand, but about the forms

themselves and the procedures for processing them. De Jesus-Concepcion gives no

                                               8
reason to conclude that the District Court abused its discretion in deciding that the

witnesses’ knowledge of the records and agency procedures were sufficient to testify for

that limited purpose. Admitting their testimony was not error.

       B.     Sentencing Objections

       De Jesus-Concepcion also appeals the District Court’s sentencing guidelines

calculation and the substantive reasonableness of the ultimate sentence. “We review the

district court’s [sentencing] decision under an abuse-of-discretion standard,” analyzing

“purely factual” determinations for clear error and “purely legal” determinations without

deference. United States v. Wise, 515 F.3d 207, 217 (3d Cir. 2008). As to the

reasonableness of the ultimate sentence, “a sentence must reflect a district court’s

meaningful consideration of the factors set forth at 18 U.S.C. § 3553(a),” Lessner, 498
F.3d at 203, and “if the district court’s sentence is procedurally sound, we will affirm it

unless no reasonable sentencing court would have imposed the same sentence on that

particular defendant for the reasons the district court provided,” United States v. Tomko,

562 F.3d 558, 568 (3d Cir. 2009) (en banc).

              1.     Reentry Enhancement

       De Jesus-Concepcion objects to the District Court’s two-point enhancement for

“an unlawful alien who has been deported (voluntarily or involuntarily) on one or more

occasions prior to the instant offense.” U.S. Sentencing Guidelines Manual

§ 2L2.2(b)(1). She argues that she was not aware that she was subject to a deportation

order, that her departure to the Dominican Republic was therefore not a voluntary

deportation, and that “she lacked the intent of reentering after deportation.” (Opening Br.

                                              9
at 42.) The District Court rejected that argument at sentencing, concluding that de Jesus-

Concepcion, “by her actions, indicated that she did know about” the deportation order

“because when she left this country on ... two occasions, she used passports issued to a

third party.” (App. 972.) We find no clear error in the District Court’s finding, which is

bolstered by the fact that, regardless of what she knew in 1997, de Jesus-Concepcion left

the country after her application for lawful permanent residency was denied in 2005 and

she had been unequivocally told that she must leave.

              2.     Denial of a Departure Based on Family Circumstances

       Next, de Jesus-Concepcion argues that she should have received a two-level

downward departure in her offense level “for exceptional family circumstances,” namely

her need to care for her anemic son. (Opening Br. at 44.) We, however, “do not have

jurisdiction to review the discretionary decision by the district court to not depart

downward,” and we may only review a district court’s refusal to depart downward if “the

ruling was based on the district court’s belief that a departure on the grounds proffered by

the defendant was legally impermissible.” United States v. Handerhan, 739 F.3d 114,

122 (3d Cir. 2014) (internal quotation and editorial marks omitted). Here, the District

Court heard argument from both sides on whether to grant a downward departure based

on family circumstances, and then decided, “as [its] own determination,” that the

circumstances did not justify a departure. (App. 973.) We therefore lack jurisdiction to

review the Court’s discretionary decision to deny the downward departure that de Jesus-

Concepcion wants.



                                             10
               3.       Substantive unreasonableness

         Finally, de Jesus-Concepcion argues that the sentence she received was

substantively unreasonable. She claims that she deserved further mitigation of her

sentence for a variety of reasons. But mere disagreement with the District Court does not

make her sentence unreasonable. During sentencing, the Court heard argument by both

sides about the § 3553(a) factors, including the arguments that de Jesus-Concepcion now

presses. The Court then considered the nature of the offense, the need for specific

deterrence, the need for general deterrence and rehabilitation, and the circumstances of de

Jesus-Concepcion’s dependent son. In light of those considerations, it imposed a total

sentence of 36 months’ imprisonment, a six-month downward variance from the

guidelines, based on the Court’s conclusion that the guidelines range would be too harsh

in this case. After reviewing the sentencing transcript, we conclude that the District

Court did give “meaningful consideration of the factors set forth at 18 U.S.C. § 3553(a),”

Lessner, 498 F.3d at 203, and that the ultimate sentence was one that a “reasonable

sentencing court would have imposed,” Tomko, 562 F.3d at 568. There is therefore no

reason to disturb it.

III.     Conclusion

         For the foregoing reasons, we will affirm the judgment and sentence of the District

Court.




                                             11